In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated November 19, 1996, which, upon a fact-finding determination of the same court, dated October 15, 1996, made upon the appellant’s admission, finding that the appellant had committed acts which, if committed by an adult, would constitute the crime of unauthorized use of a vehicle in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period of 12 months. The appeal brings up for review the fact-finding determination dated October 15, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We disagree with the appellant’s contention that his placement should have been less restrictive. The Family Court has broad discretion in entering dispositional orders (see, Family Ct Act § 141). The record demonstrates that the court carefully considered the less-restrictive alternatives to placing the appellant in a residential facility, and did not improvidently exercise its discretion (see, Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947; Matter of Jason W., 207 AD2d 495; Matter of Jamil W., 184 AD2d 513). O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.